UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5177


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY RYDELL JENKINS,

                Defendant - Appellant.



                            No. 11-5180


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY RYDELL JENKINS,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia and Florence.   Terry L. Wooten,
District Judge. (3:01-cr-00536-TLW-1; 4:11-cr-00273-TLW-1)


Submitted:   June 7, 2012                 Decided:   July 12, 2012


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina; Kimberly H. Albro, Research & Writing
Specialist, Columbia, South Carolina, for Appellant. William N.
Nettles, United States Attorney, A. Bradley Parham, Assistant
United States Attorney, Florence, South Carolina; John D.
Buretta, Acting Deputy Assistant Attorney General, Lanny A.
Breuer, Assistant Attorney General, Thomas E. Booth, DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In    these    consolidated            appeals,        Corey      Rydell    Jenkins

appeals both his conviction by jury of one count of possessing a

firearm as a convicted felon, in violation of 18 U.S.C. § 922(g)

(2006), and the subsequent revocation of his supervised release.

We have thoroughly reviewed the record, and we affirm.

              Jenkins       first     asserts        that      his    motion      to     suppress

evidence      retrieved        pursuant         to    a      search       of     his     car   was

improperly         denied.         The    district          court’s       legal    conclusions

underlying     a     suppression          determination            are    reviewed       de    novo

while its factual findings are reviewed for clear error.                                   United

States   v.    Guijon-Ortiz,             660   F.3d    757,        762    (4th    Cir.     2011).

Because the district court denied the motion to suppress, the

evidence is construed on appeal in the light most favorable to

the government.            United States v. Perkins, 363 F.3d 317, 320

(4th Cir. 2004).             Despite Jenkins’ assertions to the contrary,

our review of the record convinces us that the facts known to

the   detaining           officers       sufficed         to      give     them    reasonable,

articulable         suspicion        warranting             his      detention.            United

States v.     Ortiz,        669    F.3d     439,      444      (4th      Cir.   2012);     United

States v.     Branch,        537     F.3d      328,    336,       337     (4th    Cir.     2008).

Moreover,     we     are     unconvinced        by     Jenkins’          argument      that    the

officers impermissibly extended the scope of the stop such that

his   consent        to    search        was    rendered          invalid.         See     United

                                                3
States v.    Mason,        628    F.3d     123,          132   (4th      Cir.    2010),     cert.

denied, 132 S. Ct. 329 (2011).                         As a result, Jenkins’ motion to

suppress was properly denied.

             Jenkins attacks his trial largely on the grounds that

the     district       court     improperly             admitted      several       pieces    of

evidence,    including           the    detaining          officers’        suspicions       that

Jenkins was involved in narcotics distribution, the officers’

purportedly-expert              opinions           that        Jenkins’         activity      was

consistent       with     narcotics        distribution,              and     the   fact     that

Jenkins    had     previously          been    convicted         of      offenses    involving

firearms.        A district court’s evidentiary rulings are reviewed

for abuse of discretion, which occurs only when the district

court’s    decision       is     guided       by       erroneous      legal     principles     or

rests     upon     a     clearly       erroneous          factual        finding.          United

States v. Johnson, 617 F.3d 286, 292 (4th Cir. 2010).                                 Further,

evidentiary rulings are subject to harmless error review, such

that any error is harmless where this court may say “with fair

assurance, after pondering all that happened without stripping

the erroneous action from the whole, that the judgment was not

substantially          swayed     by    the     error.”            Id.      (quotation      marks

omitted); United States v. McBride, 676 F.3d 385, 400 (4th Cir.

2012).    We have examined the record and find that any error with

respect     to     the    district        court’s          evidentiary          decisions     was

harmless.

                                                   4
               Finally, Jenkins’ argument that his term of supervised

release was improperly revoked rests solely on his assertion

that     his    felon-in-possession       conviction    must    be    reversed.

Because he is incorrect on that score, we decline to disturb the

revocation of his supervised release.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in    the   materials

before    the    court   and   argument    will   not   aid    the    decisional

process.

                                                                        AFFIRMED




                                      5